UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51078 LINCOLN PARK BANCORP (Exact name of registrant as specified in its charter) FEDERAL 61-1479859 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 31 Boonton Turnpike, Lincoln Park, New Jersey 07035 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (973) 694-0330 None (Former name, former address and former fiscal year, if changed since last report) Indicate by check X whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger Accelerated Filer o Accelerated Filer o Non-Accelerated Filero (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No x The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 1,812,745 shares of common stock, par value $.01 per share, as of November 14, 2008. LINCOLN PARK BANCORP AND SUBSIDIARY INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition at September 30, 2008 and December 31, 2007 (Unaudited) 3 Consolidated Statements of Income for the Three Months and Nine Months Ended September 30, 2008 and 2007 (Unaudited) 4 Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2008 and 2007 (Unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 – 13 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 –23 Item 3: Quantitative and Qualitative Disclosure About Market Risk 24 Item 4: Controls and Procedures 24 PART II - OTHER INFORMATION 25 – 26 Item 1: Legal Proceedings 25 Item 1A: Risk Factors 25 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3: Defaults Upon Senior Securities 26 Item 4: Submission of Matters to a Vote of Security Holders 26 Item 5: Other Information 26 Item 6: Exhibits 26 SIGNATURES 27 2 PART I-
